FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks/Arguments
Remarks & Arguments filed on 02/01/2021 is acknowledged.
Claims 1, 2 and 4-7 are examined.
Drawings
The drawings received on 02/01/2021 are not accepted.
Drawings are still objected to under 37 CFR 1.83(a) because they fail to show “1” exhaust channel as described in the specification.  Applicant now labels “1” as being a complete system rather that an exhaust channel.  “1” which includes “13” cannot be an exhaust channel since “13” is a heat exchanger.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing, MPEP § 608.02(d).
The drawings are objected to under 37 CFR 1.84(n).  Graphical drawing symbols may be used for conventional elements when appropriate. The elements for which such symbols and labeled representations are used must be adequately identified in the specification. Known devices should be illustrated by symbols which have a universally recognized conventional meaning and are generally accepted in the art. Other symbols which are not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable.  Therefore, a heat exchanger 13 must use a rectangular box and not a trapezoid which is reserved for either a turbine or a compressor. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the 
Specification
The disclosure is objected to because of the following informalities:  “flow rate” in [0002, 0003 and 0015} appears to be an error for --flow velocity--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
he following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim recites a limitation “wherein the pipe diameters of the ends of the U-shaped curved tube are larger than a diameter of a bottom of the U-shaped curved tube” which are not in the specifications and therefore they introduce NEW MATTER.  Applicant specifically discloses the inlet diameter 11A being smaller than the outlet diameter 11b of the pipe 11.  Applicant further discloses in [0015] “the expanding segment is a tapering pipe such that the flow rate of the gas passing the expanding segment is reduced but not to an overly low level, otherwise the heat exchange efficiency of subsequent segments will deteriorate” but no discloser of increasing would have been clearly disclosed.  Therefore, “wherein the pipe diameters of the ends of the U-shaped curved tube are larger than a diameter of a bottom of the U-shaped curved tube” would be considered NEW MATTER. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kutnjak et al (US 2017/0292450) in view of Tsukamoto et al (6,247,302) and in further views of Krietmeier (4,802,821), Lo et al (9,109,466), Eleftheriou et al (9,724,746) and Ayres et al (7,036,562).
In re Claim 1:  Kutnjak teaches an exhaust channel (Fig. 2) of a microturbine engine (it is noted that mere scaling up of a prior art process capable of being scaled up, if such were the case, would not In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); ("531 F.2d at 1053, 189 USPQ at 148.), MPEP 2144.04 (IV)(A)), comprising: 
an expanding segment (54) being a tapering pipe (see Fig. 2) and having an expanding segment outlet (see Fig. 2) and an expanding segment inlet (18c) of a smaller diameter than the expanding segment outlet (see Fig. 2); 
a bending segment (56) being a U-shaped curved tube (see Fig. 2) and having a bending segment outlet (see Fig. 2) and a bending segment inlet in communication with the expanding segment outlet (see Fig. 2); 
a heat exchange segment (52) being a pipe and having a heat exchange segment outlet (see Fig. 2) and a heat exchange segment inlet in communication with the bending segment outlet (see Fig. 2); and 
a rear exhaust segment (58) being a pipe, being in communication with the heat exchange segment outlet (see Fig. 2), and being of a larger diameter than the heat exchange segment (58 surrounds 52). 
However, Kutnjak i.v. Tsukamoto does not teach wherein a rate of change in cross-sectional area of the bending segment is expressed by 0.1<(∆A/∆L)<0.2, where cross-sectional area and length of the bending segment are denoted by ∆A and ∆L, respectively and. herein the pipe diameters of the ends of the U-shaped curved tube are larger than a diameter of a bottom of the U-shaped curved tube.

    PNG
    media_image1.png
    491
    362
    media_image1.png
    Greyscale

It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Both Krietmeier, col. 1 ll. 34-35 and Lo, col. 1 ll. 35-55 teach that the design should be such as to prevent flow separation.

Eleftheriou also teaches a pipe diameter decreases into the bend and increases out of the bend (see annotated Fig. 2 below).

    PNG
    media_image2.png
    455
    645
    media_image2.png
    Greyscale

Ayres also teaches a pipe diameter decreases into the bend (Fig. 3a) and area increases out of 

    PNG
    media_image3.png
    533
    798
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    820
    583
    media_image4.png
    Greyscale

the bend into the heat exchanger inlet (Fig. 4) and wherein the pipe diameters of the ends of the U-shaped curved tube are larger than a diameter of a bottom of the U-shaped curved tube.
It is noted that applying a known technique (in this case, to make the pipe diameter shrinks into the bend and the pipe diameter expands into the heat exchanges) to a known device (in this case, heat 
It is further noted that absent persuasive evidence that the particular configuration, in this case the ends being circular and having diameter as opposed to Ayers where ends are not circular, was significant, the shape of the peripheral members was a matter of design choice and obvious extension of prior art teachings, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04 IVB. 
In re Claim 2:  Kutnjak i.v. Tsukamoto i.v. Krietmeier i.v. Lo i.v. Eleftheriou i.v. Ayres teaches the invention as claimed and as discussed for Claim 1, above.  
However, even though Kutnjak shows a very shallow expanding angle Kutnjak i.v. Tsukamoto i.v. Krietmeier i.v. Lo does not specifically teach wherein the expanding segment has a tapering angle no greater than 7º.
Krietmeier teaches that the exhaust diffuser angle should not exceed 7º, col. 1 ll. 36-37.
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to ensure that the expanding segment has a tapering angle no greater than 7º in order to prevent flow separation as taught by Krietmeier, col. 1 ll. 34-35.  
It is further noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Lo teaches that the diffusers are generally designed to be conservatively long in order to avoid flow separation over an entire range of power plant operating parameters, col. 1 ll. 35-55).
In re Claim 4:  Kutnjak i.v. Tsukamoto i.v. Krietmeier i.v. Lo i.v. Eleftheriou i.v. Ayres teaches the invention as claimed and as discussed for Claim 1, above.  Kutnjak further teaches wherein an included angle between the bending segment outlet and the heat exchange segment inlet is no greater than 5º (zero, see Fig. 2).
In re Claim 5:  Kutnjak i.v. Tsukamoto i.v. Krietmeier i.v. Lo i.v. Eleftheriou i.v. Ayres teaches the invention as claimed and as discussed for Claim 1, above.  Kutnjak further teaches wherein the rear exhaust segment has a larger internal volume than the heat exchange segment (see Fig. 2). 
In re Claim 6:  Kutnjak i.v. Tsukamoto i.v. Krietmeier i.v. Lo i.v. Eleftheriou i.v. Ayres teaches the 
In re Claim 7:  Kutnjak i.v. Tsukamoto i.v. Krietmeier i.v. Lo i.v. Eleftheriou i.v. Ayres teaches the invention as claimed and as discussed for Claim 1, above.  Kutnjak further teaches wherein the expanding segment, the bending segment, the heat exchange segment and the rear exhaust segment are integrated (it has been held that “[T]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”; In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113)). 
Response to Arguments
Applicant's arguments with respect to claim have been considered and the newly amended limitations and arguments have been addressed in the body of the rejections at the appropriate locations.
Conclusion
   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622.  The examiner can normally be reached on M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN GOYAL/Primary Examiner, Art Unit 3741